Case 1:20-cv-01411-AT Document 21 Filed 06/23/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK BOed FILED
Plaintiff.
-against- 20 Civ. 1411 (AT)
ALLIANCE SECURITY INC., RUSSEL CRUZ, ORDER

THOMAS CRUZ, MALCOLM TERRENCE,
MICHAEL DEGIOVANNI, ANTHONY
QUINEOS, and ISRAEL RIVERA ,

 

Defendants.
ANALISA TORRES, United States District Judge:

 

On February 21, 2020, the Court ordered the parties to submit a joint status letter and
proposed case management plan by June 22, 2020. ECF No. 2. Those submissions are now
overdue. Accordingly, it is ORDERED that by June 24, 2020, the parties shall submit their joint
letter and proposed case management plan.

SO ORDERED.

Dated: June 23, 2020
New York, New York

Oo-

ANALISA TORRES
United States District Judge

 
